Per Curiam,
After a bequest to two of bis children tbe testator provided as follows: “To my wife Mrs. Mary Louise Reeder I bequeath tbe entire balance of my property both real *86estate and personal, to use as she sees fit for which no bonds shall be required or given and if, at her death anything shall be left said remaining property shall be divided equally between my three children namely, Texie Eleanor Reeder, Sarah Louise Reeder and Prentice Alfred Reeder.” Sarah Louise Reeder married Clarence R. Knowlton, the appellee, and died during the lifetime of the widow of the testator. That she took a vested remainder was the correct conclusion of the court below. It vested upon the death of her father, liable to be divested by the widow’s consumption if she should have chosen to exercise the power given her to consume.
Appeal dismissed and decree affirmed at appellant’s costs.